IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLIN
Civil Action No. 1:10CV613

 

NATIONAL ASSOCIATION FOR
THE ADVANCEMENT OF
COLORED PEOPLE ALAMANCE
COUNTY BRANCH, et al.

V. 1:20-CV-613

)
)
)
)
)
Plaintiffs, )
)
)
JERRY PETERMAN, et al., )
)
Defendants. )

MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

The plaintiffs move for a temporary restraining order and a preliminary injunction
restraining the defendants from prohibiting protests in the immediate vicinity of the
Alamance County Courthouse. The plaintiffs are likely to be successful on their claims
that the County defendants are violating their First Amendment rights by prohibiting
protests on the steps, grounds, and sidewalks surrounding the Historic Alamance County
Courthouse, and they are likely to suffer irreparable harm absent preliminary relief.
While it is highly likely that the Court will ultimately conclude that the equities and the
public interest favor a preliminary injunction, the Court concludes that they do not favor
a temporary restraining order. The precise wording of the injunction needs further

consideration, and it seems advisable to give the defendants a short period of time to plan

for entry of the preliminary injunction and, if they choose, to develop reasonable time,

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 1 of 19
 

place, and manner restrictions to protect public safety and county property during
ongoing protests on courthouse grounds. Therefore, the motion for a temporary
restraining order will be denied and the motion for preliminary injunction remains
pending subject to further evidence and briefing.

| PROCEDURAL HISTORY

This case began on July 2, 2020, when the plaintiffs filed a complaint and a
motion for temporary restraining order and preliminary injunction directed towards
enforcement of an ordinance enacted by the City of Graham that governed parade and
protest permits. See Docs. 1, 2. The plaintiffs are the Alamance County Branch of the
National Association for the Advancement of Colored People and several individuals
actively engaged in protesting against a monument outside the Alamance County Historic
Courthouse in Graham, North Carolina. Doc. 27 at {J 14-22. The defendants fall into
two groups: the City Defendants—the mayor, city council members, city manager, and
police chief for the City of Graham—and the County Defendants—the Sheriff, county
commissioners, and county manager for Alamance County. Id. at {{] 23-36.

Shortly before a scheduled hearing, the parties agreed to a consent TRO enjoining
enforcement of the contested City ordinance, see Doc. 11, which was entered. Doc. 15.
Soon thereafter on July 14, the City repealed the ordinance at issue. Doc. 27-1. The
plaintiffs withdrew their motion for preliminary injunction, Doc. 23, as it had become
moot. See Doc. 24.

On July 17, 2020, the plaintiffs filed an amended complaint directed at what they

allege are continued actions by the defendants to suppress their First Amendment rights,

2

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 2 of 19
 

as well as the rights of other protestors, by prohibiting protests around the Alamance
County Courthouse and by imposing restrictions on protests by the repeated issuance of
“State of Emergency Declarations.” See Doc. 27 at 4 5-10, The pending motion for a
Temporary Restraining Order was filed on huly 28, 2020 and is directed towards both
practices. Doc. 47. The City of Graham defendants filed a written response with
evidence, Docs. 53, 53-1—53-4, as did the Alamance County defendants. Docs. 54, 54-1-
54-9. A hearing was held on July 30, 2020. Minute Entry 07/30/2020. Following the
hearing, the plaintiffs filed a reply brief, Doe. 5 5, and the County Defendants filed a sur-
reply. Doc. 56. |

At the hearing, the plaintiffs clarified that the request for a TRO related to the
Emergency Declarations was directed towards the City Defendants, and the request for a
TRO related to access to the space immediately outside the courthouse was primarily, but
not exclusively, directed to the County Defendants. |

At the conclusion of the hearing, the Court denied the motion to the extent it was
directed against the City Defendants, based on facts found and reasons stated in open
court; that aspect of the pénding motion will not be addressed further here. See Minute
Entry 07/30/2020. The Court took the motion under advisement to the extent it was
directed against the County Defendants, which this Order now resolves.

FINDINGS OF FACT

For purposes of this Order only, the Court makes the following findings of fact,

after consideration of all the evidence submitted. As is necessary and in the context of

specific issues, the Court will address and find other relevant facts throughout this Order.

3

Case 1:20-cv-00613-CCE-LPA Document57 Filed 08/07/20 Page 3 of 19
 

The plaintiffs regularly attempt to exercise their First Amendment rights to protest,
assemble, and associate in Graham, and recently they have organized, engaged in, or
attempted to organize or engage in protests against institutionalized racism, police
violence against Black people, and the continued presence of a Confederate monument in
front of the Alamance County Historic Courthouse! in Graham. The Alamance NAACP
has planned and organized such protests, Doc. 2-1 at J 7-8, and many of the individual
plaintiffs have participated in vigils, rallies, protests, and other expressive acts directed
against systemic racism and the Confederate monument. See, e.g., Doc. 2-2 at § 3; Doc.
2-3 at 9 6; Doc, 2-4 at J 3; Doc. 47-8 at 4 2; Doc. 50-1 at J 2-6. On some of these |
occasions, counter-protesters who favor keeping the monument in place have also
appeared. Doc. 2-6 at [4] 20-21; Doc. 53-3; Doc, 52 at {{] 26, 44; Doc. 54-9 at ] 8.

The Historic Alamance County Courthouse is located in the center of downtown
Graham. See Doc. 50-1 at § 7; Doc. 48 at 2; Doc. 53 at 2. It is a working courthouse that
is open Monday through Friday. Doc. 52 at { 17. The courthouse sits in the middle of a
square, on a relatively small piece of land. Doc. 50-1 at 47. There are small open spaces
on each corner with what appears to be grass and trees, which the Court will refer to as
the courthouse grounds. /d.; Doc. 52 at { 17 (characterizing the space as “small
‘lawns’”). The courthouse and these grounds are surrounded by a sidewalk and parking
spaces, which are themselves surrounded by what is essentially a vehicular roundabout.

Doc. 50-1 at J 7.

 

! All references in this opinion are to the Historic Courthouse, not to the other, newer courthouses
in Alamance County.

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 4 of 19
 

Highway 87, also known as Main Street, enters and exits the square from the south
and north, and Elm Street, enters and exits the square from the west and the east. Doc.
50-1 at 4 7. There are businesses and sidewalks around the outside of the square with on-
street parking, and vehicular traffic circles the courthouse inside the square. Id; Doc. 52
at (19. There is a small park, known as Sesquicentennial Park, on the northwest corner
of the square, caddy-cornered from the courthouse. Doc. 50-1 at 4¥j 2, 6-1.

There are four pedestrian crosswalks providing access from the outer rim of
sidewalks to the sidewalks surrounding the courthouse, one on each side of the building.
Doce. 50-1 at | 7; Doc. 52 at €17. The only functioning entrance to the courthouse is on
the northern side of the building; this entrance is accessed by ascending a number of wide
steps. Doc. 54-9 at 7 5.

Outside of the northern entrance to the courthouse is a large Confederate
monument. Doc. 50-1 at § 7. One of the crosswalks runs beside the monument,
connecting the sidewalk around the courthouse with the northwestern and northeastern
corners of the town square. /d. The monument itself is surrounded by a small, decorative
chain fence and a raised curb which encloses small landscaped flower beds at the base of
the statue. Jd. at] 7-8. Between the flower bed and the sidewalk outside the
courthouse steps, there isa paved area level and in line with the parking spaces, but no
vehicles travel between the statute and the courthouse and it is not used as a parking
space. See id. at ]7; Doc. 54-9 at 76. For purposes of this Order, this paved area

between the sidewalk and the monument is considered part of the sidewalk.

Case 1:20-cv-00613-CCE-LPA Document57 Filed 08/07/20 Page 5 of 19
 

Highway 87 is a state highway. Doc. 54-9 at 93. Elm Street is a city street. The
courthouse, the grounds inside the sidewalks, the monument itself, and the small piece of
land currently planted with flowers which surrounds the monument are owned and
controlled by Alamance County. Jd. at | 6; see Doc. 52 at 47 14-15. The Alamance
County Sheriff's Office is responsible for law enforcement on courthouse grounds and
other county property, Doc. 54-9 at 4, and the Sheriff and his deputies routinely police
the public sidewalks immediately adjacent to the courthouse. Doc. 52 at J 15.7

Demonstrations and protests have historically been held on the courthouse steps
and in the spaces immediately outside and around the courthouse. Doc. 2-9 at { 7; Doc.
50-1 at { 18; Doc. 52 at J 14; Doc. 54-9 at 77. The courthouse steps and grounds and the
sidewalks immediately surrounding the courthouse are a traditional public forum. See
Doc. 48 at 14; Doc. 53 at 9-10; Doc. 54 at 6.:

After the death of George Floyd at the hands of a police officer in May, protests
near the courthouse increased. Doc. 52 at {] 6, 9-10. In late May and early June, law
enforcement in Graham and Alamance County became aware of news reports of violence
and property damage during protests in Fayetteville, Greensboro, and Raleigh, larger
cities not far from Graham. Jd. at ff] 32-34; Doc. 54-9 at 9. According to news reports,
these incidents included a fire that damaged the Guilford County Courthouse in

Greensboro, Doc. 54-9 at 9; vandalization and rock throwing in Greensboro, Doc. 52 at

 

*The Acting Police Chief testified that although the Sheriff of Alamance County contends these
sidewalks are under County control, she does not actually agree that is so. The evidence is not
clear that the County owns the sidewalks. The evidence is equally ambiguous about the paved
space between the sidewalk and the monument.

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 6 of 19
 

{| 33; property damage and looting in Raleigh, id. at { 32; and unspecified violence and

looting in Fayetteville. Jd: at ]34. There is some evidence that there were a few threats
-of property damage in Graham, see id. at J 49; Doe. 54-9 at | 10; Doc. 52-1 at 5; but

there is no evidence of actual property damage in or around the courthouse square.

At some point around this time, the Alamance County Sheriff's Office decided to
deny access to the grounds immediately surrounding the courthouse to all protest groups.
Doc. 54-9 at § 11. The Sheriffs Office considers this to be a “temporary policy”
intended to stay in place “during this time of heightened tension” and “while the political
process plays out.” Jd. The Sheriff's Office considers this total prohibition to be
necessary in light of the violence and property damage in other North Carolina cities, the —
difficulty in ensuring the safety of protestors and the public given the limited space on the
courthouse grounds inside the roundabout if two competing groups both wish to have
access to the location at the same time, and the need to prevent conflict on the courthouse
grounds from escalating into violence or destruction of property. Jd. at J] 9-11.

While the scope of the prohibition is not entirely clear, as best the Court can teil,
the Sheriff prohibits any protestors on the courthouse steps, the sidewalks immediately
adjacent to and surrounding the courthouse, the space between the sidewalk and the
monument, the crosswalk beside the monument, and on or beside the monument itself.
See Doc. 54-9 at ff 11, 13. The prohibition remains in place to date and has. been in

place for approximately two months.?

 

3 In their reply brief, the Plaintiffs refer to a July 31 anriouncement on the Sheriff's F acebook
page prohibiting protest on the north side of the courthouse or anywhere else for the first

7

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 7 of 19
 

Until recently, the City of Graham had an ordinance requiring protestors to obtain
a permit from the city before they could protest in downtown Graham. See Doc. 52 at
18. The Graham City Police Department was involved in the issuance and enforcement
of the permitting ordinance. Id.

In late June to early July, the City of Graham Police Department began either
refusing to issue any permits for protests, see, e.g., Doc. 2-7 at 17 (June 26 application);
Doc, 2-9 at JJ 3, 6 (July 1 application), or significantly limiting such permits. See Doc.
52 at J 9 (noting permitted protests on June 19, June 30, and July 1). While not
completely clear from the record, it appears that these denials or refusals to act occurred
both during a “state of emergency” proclaimed by the mayor and after the “state of
emergency” ceased,

Despite the absence of permits, individual plaintiffs engaged in protests or
attempted to engage in protests. See, e.g., Doc. 2-2; Doc. 2-9. On June 28, a single
protester approached the vicinity of the courthouse with a protest sign and was threatened
with arrest by a Graham police officer 1f she did not leave the area. Doc. 2-5 at JJ 2-10. |
Once she threw away her protest sign, the officer ceased his threats of arrest and left her

alone. /d@. Another lone protester approached the courthouse at 6 a.m. on June 27, a

 

weekend in August. Doc. 55 at 1 n.1. They did not provide a screen shot of the announcement,
much less evidence authenticating a screen shot. Statements in a brief are not evidence.
Adjabeng v. GlaxoSmithKline, LLC, No. 1:12-CV-568, 2014 WL 459851, at *3 (M.D.N.C. Feb.
5, 2014) (collecting cases). And, as the County defendants point out in their sur-reply, the brief
does little more than characterize the post, rather than providing its language in full. See Doc.
56. The Court has not considered counsel’s characterization of the Facebook post, and the Court
has not accessed the post online.

Case 1:20-cv-00613-CCE-LPA Document57 Filed 08/07/20 Page 8 of 19
 

Saturday, where he was surrounded by several Alamance County Sheriff's Office cars
and eight to ten Sheriff deputies who threatened him with arrest if he did not leave the
area, Doc. 2-4 at 3-13. Eventually he was allowed to protest on a nearby sidewalk, so
long as he was alone. /d. at ff 11, 14.

After the consent TRO was entered on July 6 prohibiting the defendants from
enforcing the parade permitting ordinance, Doc. 15, the City of Graham repealed the
permitting ordinance on july 14, Doc, 27-1; Doe. 51 at 96. Since then, protesters have
continued to regularly appear at the courthouse square. See Doc. 52 at ff 9-10. The
protestors regularly gather in Sesquicentennial Park, on the northwest corner of the
square, Doc. 50-1 at J] 2, 6-7; Doc. 54-9 at { 13, and, while not completely clear, the
Court infers that protestors are allowed on the sidewalks on the outer rim of the square.
See Doc. 2-4 at qf 13-14; Doc. 54-9 at J 7.

Gregory Drumwright, one of the plaintiffs, obtained permission from the State
Department of Transportation to close Highway 87 around the north side of the
courthouse on July 11 for the Burlington-Graham March for Justice and Community,
which ended with a rally at the northern intersection of the courthouse square. Doc. 27 at
q 187; Doc. 47-8 at | 2; Doc. 52 at § 20. The City of Graham arranged for barricades to
block vehicular traffic so that the protest could safely take place. Doc. 52 at ff 20, 21,
22, 42. Graham City Police received information that counter-protestors planned to
attend the July 11 protest in order to “protect[] the Confederate monument,” and there
was reason to believe these individuals would bring weapons in furtherance of that

purpose. Jd. at 37-39. In advance of the protest, the mayor for the City of Graham
9

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 9 of 19
 

/

issued a State of Emergency Declaration on July 10. Jd. at ¢ 40; Doc. 53-1. The,
Emergency Order made it unlawful to “disobey any barriers, warning signs or other
structures that restrict vehicular or pedestrian travel due to road closure, detours and/or
hazardous conditions” and prohibited the use of “dangerous weapons” and unlawful
substances. Doc. 53-1. The Emergency Order was in effect for the July 11 protest and
"was rescinded on July 12. Doc. 53-4.

In advance of the July 11 protests, and consistent with its policy of prohibiting
protests on courthouse grounds, Sheriff s deputies blocked access to the monument, the
_ sidewalks around the courthouse, the crosswalk, and courthouse grounds, using
barricades and police tape. Doc. 47-8 at 2-3. Protestors‘ set up a stage in the street in
front of the monument. /d.; Doc. 54-9 at { 14.

The July 11, 2020 demonstration involved approximately 520 protestors and
counter-protestors. Doc. 52 at 7 26; see Doc. 54-9 at § 14. When protestors arrtved on
the morning of July 11, Alamance County Sherriff deputies were stationed around the
courthouse and informed protestors they were prohibited from accessing the grounds,

steps, and sidewalks. Doc. 47-8 at § 3.°

 

4 For clarity and brevity, the Court refers to individuals attending in support of the Burlington-
Graham March for Justice and Community as “protestors,” and refers to individuals opposed to
this demonstration and in support of keeping the monument as “counter-protestors.” In the past,
protests have been arranged by the supporters of the monuments, and persons opposed to the
monument have been counter-protestors.

> The evidence is not clear about whether and to what extent Graham police officers also
informed protestors they were prohibited from accessing the grounds. See Doc. 47-8 at 3; .
Doce. 52 at | 14, 42.

10

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 10 of 19
 

A Graham Police Department officer escorted one protestor across the “safety —
zone” by the courthouse to retrieve something from a vehicle. Doc. 52 at 46. While
returning through part of the courthouse square that was closed to traffic, the protestor
was arrested by Alamarice Sheriff deputies. /d.; Doc. 47-8 at 46. Alamance County
Sheriff deputies arrested at least one more individual at the July 11 protest for
trespassing, failure to disperse, and disorderly conduct. Doc. 54-9 at { 14.

A number of counter-protestors were also present at the July 11 protest. Jd. at J
15; Doc. 54-4. While there were threats of violence made by counter-protestors
beforehand on social media, Doc. 52-1, there is no evidence of any violence between the
protestors and counter-protestors at the July 11 event.

On Saturday, July 25, protestors, including some of the plaintiffs, demonstrated tn
Graham. See Doc. 50-1. Sheriff deputies arrested four protestors, including one of the
plaintiffs. Id. at §§ 10-12. According to one of the protestors, he walked over towards
the monument and stood on the concrete curb separating the flower bed around the
monument from the crosswalk: a sheriffs deputy told him he could not stand there and
instructed him to leave the courthouse space; and when he refused, he was arrested. Td. at
{9. The charging document shows that the protestor was charged with loitering in the
traveled portion of a state highway or street and resisting an officer who was discharging
his duty to keep individuals from loitering on the street or highway. Jd. at 8.

Despite tensions between protestors and counter-protestors, the protests have been
overwhelmingly peaceful. Doc. 52 at (44. Two pro-monument protestors were arrested

for simple assault and disorderly conduct on June 2, see id., two people were arrested

11

|

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 11 of 19
 

following a physical altercation on June 21, Doc. 54-9 at { 8, and one person was arrested
for carrying a weapon at a protest. /d. at (10. Otherwise, there is no evidence of actual
violence. There is also no evidence that any property has been defaced or destroyed
during any of the protests. There have, however, been a few threats of violence;
including the use of weapons, and a few threats to damage the monument on social
media. See, e.g., Doc. 52-1; see also 54-9 at (J 9-10. |
ANALYSIS AND CONCLUSIONS OF LAW
To obtain a temporary restraining order, the plaintiffs must demonstrate that they
are likely to succeed on the merits; they are likely to suffer irreparable harm absent
preliminary relief; the equities favor a temporary restraining order; and a temporary
restraining order serves the public interest. Winter v. Nat. Res. Def. Council, Inc., 555
U.S. 7, 20 (2008).
L Likelihood of Success on the Merits
The First Amendment prohibits the enactment of laws “abridging the freedom of
speech . . . or the right of the people to peaceably assemble... .” U.S. CONST. amend. 1;
Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015). Under long-established First
Amendment law, governmental entities are “strictly limited” in their ability to regulate
private speech in public fora. Pleasant Grove City v. Summum, 553 U.S. 460, 469
(2009); Davison v. Randall, 912 F.3d 666, 681 (4th Cir. 2019), as amended (Jan. 9,
2019). When the government maintains property which has been used as a traditional
public forum for the expression of opinions, the government is required to accommodate

all speakers and may only restrict the time, manner, and place of speech. See, e.g., Am.

12

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 12 of 19
 

Civil Liberties Union v. Mote, 423 F.3d 438, 443 (4th Cir. 2005). Such restrictions must
be content-neutral, narrowly drawn to serve a significant state interest, and leave open
ample channels of communication of the information. /@. “Additional restrictions such
as an absolute prohibition on a particular type of expression will be upheld only if
narrowly drawn to accomplish a compelling governmental interest.” United States v.
Grace, 461 US. 171,177, (1983).

“Sidewalks, of course, are among those areas of public property that traditionally
have been held open to the public for expressive activities and are clearly within those
‘areas of public property that may be considered, generally without further inquiry, to be
public forum property.” Grace, 461 U.S. at 179; accord Occupy Columbia v. Haley, 738
F.3d 107, 121 (4th Cir. 2013) (treating area outside South Carolina State House as a
public forum for First Amendment purposes); see also O’Connell v. Town of Burgaw, |
262 F. Supp. 3d 316, 320 (E.D.N.C. 2017) (finding the Pender County Courthouse
Square and its surrounding public streets and sidewalks was a public forum). For
purposes of this motion, it is undisputed that the courthouse steps, the sidewalks
surrounding it, including the paved space between the sidewalk and the monument, and
the grounds at the courthouse corners are a traditional public forum. See Doo. 54 at q 18.

The Sheriffs policy prohibits all protests on the courthouse steps, grounds, and
sidewalks, regardless of content, and in this sense it is content-neutral. See generally
Ross v. Early, 746 F.3d 546, 550, 552 (4th Cir. 2014) (finding a city policy that applied to
all protestors was content-neutral). The plaintiffs have not contended otherwise for

purposes of this motion. See Doc. 48.

13

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 13 of 19
 

It is highly doubtful that the Sheriffs total prohibition on protests on the
sidewalks, grounds, and steps of the courthouse, should it continue, will survive scrutiny.
The Supreme Court has held that a total prohibition against protests on the sidewalks
surrounding a courthouse is unconstitutional where the prohibition does not sufficiently
serve those public interests that are urged as its justification. Grace, 461 U.S. at 181.

The Supreme Court acknowledged “the necessity to protect persons and property or to
maintain proper order and decorum” within a courthouse’s grounds but noted that a “total
ban” on protests which do not “obstruct[ ] the sidewalks or access to the Building,
threaten[ ] injury to any person or property, or in any way interfere[ ] with the orderly
administration of the building or other parts of the grounds” is “no more necessary for the
maintenance of peace and tranquility on the public sidewalks surrounding the
[courthouse] than on any other sidewalks in the city.” Id. at 182.

The County defendants contend that the need to prevent damage to the courthouse
and to protect the public justify the total prohibition. Doc. 54-9 at §11. The County
defendants must show that the proffered harms are “real, not merely conjectural,” and
that the policy “alleviate[s] these harms in a direct and material way.” Satellite Broad. & .,
Comm’ens Ass’nv. F.C.C., 275 F.3d 337, 356 (4th Cir. 2001) (quoting Turner Broad.
Sys. v. F.C.C., 512 US. 622, 664 (1994),® But here, just as in Grace, there is no evidence
of any obstruction of the sidewalks or access to the courthouse. There is no evidence that

protests have ever disrupted the ordinary functions at the courthouse or even that protests

 

6 The Court omits internal citations, alterations, and quotation marks throughout this opinion,
unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).

14

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 14 of 19
 

have ever taken place at times when the courthouse is open for operation. Like Grace,
there is no evidence that the plaintiffs here have threatened injury to any person or have
interfered with the orderly administration of the building. There is limited evidence of a
very small number of vague threats of property damage, see Doc. 54-9 at { 10; Doc. 52 at
4 49. but it is not recent. Likewise, the evidence of property damage in other cities and
counties is now many weeks old. A total prohibition on protests on the courthouse
grounds is an extreme remedy, it is not narrowly tailored, and it'does not sufficiently
serve these proposed justifications: Grace, 461 U.S. at 182.

The County defendants also point out that the space around the monument, which
is the focus of the protests, is small and that conflict is likely to result from allowing
protestors and counter-protestors access to the space between the monument and the
courthouse. If that is so, and it appears to be, the Courity is free to impose reasonable

time, place, and manner restrictions on protests in this small space.’ But a total, long-
term prohibition is not a reasonable time, place, and manner restriction. See Ward v.

Rock Against Racism, 491 U.S. 781, 800 (1989). The plaintiffs are likely to prevail on

 

7 At the July 30 hearing, the County defendants suggested that they had not yet enacted a
reasonable time, place, and manner restriction in part because the plaintiffs had not been willing
to communicate with them about what restrictions would be agreeable to the plaintiffs. It is the
defendants’ obligation to act within the bounds of the Constitution, and the County defendants
cannot prolong an unconstitutional practice because the plaintiffs have not told them how to
conform to the Constitution.

8 That said, it may be that when there is a short-term and immediate, real threat to property or
persons, a total short-term prohibition may be appropriate. But that is not the case here, and the
Court need not decide that issue,

15

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 15 of 19
 

the merits of their claim that the Sheriffs total ongoing prohibition on protests on the
steps, grounds, and sidewalks surrounding the courthouse is unconstitutional.
To the extent the plaintiffs contend that the narrow curb separating the monument
flower beds from the street on the north, a parking space on the east, the area between the
‘monument and the sidewalk on the north, and the crosswalk on the west is a traditional
public forum, the present record does not support that conclusion. There is no evidence
that the government has historically “made the space available—either by designation or
long-standing custom—for ‘expressive public conduct’ or ‘expressive activity,’ and the
space is compatible with such activity.” Davison, 912 F.3d at 681 (quoting Am. Civil
Liberties Union v. Mote, 422 F.3d 438, 443 (4th Cir. 2005)).? To this narrow extent, the
plaintiffs have not established that they are likely to prevail on the merits.
Tl. _—_—Irreparable Injury
“(IL Joss of First Amendment freedoms, for even minimal periods of time,
unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373-74
(1976). The plaintiffs here have already been denied their First Amendment free speech
rights for some weeks by the total prohibition of protests on the courthouse grounds. The

issues are matters of intense public interest and discussion in the here and now. The

 

° The Court does not understand the plaintiffs to contend that they have a First Amendment right
to protest on the monument itself or on the flower beds surrounding it. There is no evidence in the
record that the monument itself or the flowers beds are a public forum. Nor does the Court
understand the plaintiffs to contend that they have a First Amendment right to protest in the
crosswalk running beside the monument. If this is not correct, the plaintiffs can address it in the
supplemental briefing the Court is authorizing infra on the motion for preliminary injunction.

16

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 16 of 19
 

plaintiffs are thus likely to suffer irreparable injury. This injury is imminent and
immediate, as the plaintiffs have ongoing plans for protests about and near the monument,
as they have been blocked from accessing the courthouse grounds, and as they have been
threatened with arrest if they attempt to pass through the Sheriff's barricades.

Il. Balance of Equities and the Public Interest

An injunction of a likely unconstitutional governmental practice ordinarily does
not harm the state, see Giovani Carandola, Ltd. v. Bason, 303 F.3d 507, 521 (4th Cir.
2002), and upholding constitutional rights “surely serves” the public interest. Jd. On the
other hand, the circumstances here are unusual. The Court concludes in its discretion that
on these unusual facts, the balance of the equities and the public interest favor denying
the motion for temporary restraining order. See In re Search Warrant Issued June 13,
2019, 942 F.3d 159, 171 (4th Cir. 2019) (noting the decision whether to grant preliminary
injunctive relief is within the discretion of the court).

While there is no evidence that the plaintiffs will engage in illegal conduct
involving counter-protestors or property damage, there is some evidence that others may .
not share their restraint. There is evidence that counter-protestors may seek to-harm
protestors or engage in violence. See Doc. 52-1. The paved area immediately behind the
monument, where protestors will most likely want to be, is quite small and is very near a
well-travelled roundabout in regular use by cars and trucks. The evidence tends to
indicate that some governmental management of access to the space immediately
adjoining the monument would promote public safety for drivers using the roundabout as

well as protestors and counter-protestors who might otherwise physically jockey for

17

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 17 of 19
 

\

space. Until very recently, the City of Graham had a permit requirement in place which
restricted protests on the courthouse grounds to one group at a time, so the need for other
time, place, and manner restrictions only recently became ripe. A short delay before
entry of an injunction is appropriate to allow the defendants time to plan.

In addition, while the motion for preliminary injunction will almost certainly be
_ granted absent a change in circumstances, the specific terms of that injunction require
further consideration. Rule 65 requires that injunctions must “describe in reasonable
detail . . . the act or acts restrained.” Fed.R.Civ.P. 65(d)(1)(B). | The language proposed
by the plaintiffs refers only to “Courthouse grounds,” see Doc. 47-10 at 19, which does
not seem to be specific enough given the variety of spaces in and around the courthouse
and the monument. It may also be appropriate to include language which recognizes the
possibility of an emergency situation. The Court does not contemplate prohibiting the
defendants from reasonable time, place, and manner restrictions. Supplemental briefing
on the appropriate language will be helpful.

In view of the length of time the prohibition has been a place, the ongoing
irreparable harm to the plaintiffs’ First Amendment rights, and the fact that the existing
briefs largely address most of the issues, the Court will allow only a short period of time
for additional submissions on the motion for preliminary injunction.

CONCLUSION

The plaintiffs have shown a likelihood of success on their claim that the Sheriffs

total prohibition of protests on courthouse steps, sidewalks, and grounds violates their

First Amendment rights, and they have established irreparable harm if injunctive relief is

18

‘Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 18 of 19
not granted. But on the quite unusual facts here, the balance of the equities and the
public interest favor a delay in the entry of injunctive relief so the defendants have time
to plan and so that the precise wording of the injunction can be carefully crafted. In the
meantime, a temporary restraining order should be denied. Absent a change of
circumstances or other persuasive evidence or argument, the Court expects to grant the
motion for preliminary injunction. A prohibition that has been in place for over two
months and which the County defendants have shown no inclination to remove is not
temporary, and a long-term prohibition of protests on property that has historically been
used as a public forum is not constitutional.

If any party wishes to submit additional evidence or briefing in connection with
the motion for preliminary injunction, it must be filed no later than August 12, 2020. The
Court is particularly amenable to suggested language for enjoining language in the
expected preliminary injunction. If any party files such evidence or briefing, the other
party may file a reply brief and evidence no later than noon on August 14, 2020. In the
absence of a change of circumstances or additional evidence undermining the Court’s
factual findings herein, the Court contemplates granting the motion for preliminary

injunction against the County defendants.

Ld ly Ba

UNITED STATES DISTRICT JUDGE

vietne
This the 7 day of August, 2020.

19

Case 1:20-cv-00613-CCE-LPA Document 57 Filed 08/07/20 Page 19 of 19
